Citation Nr: 1138865	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-24 038	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating higher than 40 percent for fibromyalgia (previously rated as fibromyocitis of the right shoulder).  

2. Entitlement to service connection for a back condition.  

3. Entitlement to service connection for a right wrist condition.  

4 Entitlement to service connection for a left wrist condition.  

5. Entitlement to service connection for a neck condition.  

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyocitis of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1969 to October 1978.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2009, a statement of the case was issued in March 2010, and a substantive appeal was timely received in May 2010  A supplemental statement of the case was issued in June 2010.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1969 to October 1978.

2.	On September 21, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


